Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claims 2 and 8, “limited power” and “normal power” are recited. However, there is no explanation nor specification on these two powers in the originally filed Specification. “limited power” can be normal and “normal power” can be limited. For the purpose of examination, any two different charging power values are construed as “limited” and “normal” and they are interchangeably.
In claims 1-18, a wireless charging device is recited to receive wireless power transfer or charging or transmission. However, from technical viewpoint, the wireless charging device is supposed to wirelessly charge/transfer/transmit power or energy to other wireless device(s) to be charged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 20180241223) in view of Das (US 20120182965).

Regarding claim 1, Bae discloses that “A method for cooperative use of a wireless communication interface (Bae, in at least Fig. 7 shows wireless communication interface and wireless charging interface are supported, and [0046]: … a wireless charging pad …, and [0170]: long beacon and short beacon… are two searching modes).”
Bae dose not expressly disclose that If any wireless communication device 
Das teaches that “If any wireless communication device (Das, in at least Claims 1, 5-6 and 13: … transmit high power, in-band beacon burst transmissions in the first frequency range at a second interval, shorter than the first interval when no mobile devices registered with the femtocell access point are detected, wherein there is another search mode of low power).” It is noted that “if” is a conditional clause and there is another clause “else”. Thus, “else’ clause does not nothing is another condition that needs not to be addressed. It is suggested that “if” be changed to “in response to”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Das’ teaching in the method or device of Bae so that different searching modes comprising different searching transmission powers can be utilized to detect wireless devices in various radius ranges.

	Regarding claim 2, Bae further discloses that “The method of claim 1, wherein the first searching mode supports searching with limited power, and wherein the second searching mode supports searching with normal power (Bae, in at least [0170, last 4 lines: The short beacon may include a plurality of short beacons having different power amounts and the long beacon may include a plurality of long beacons  having different power amounts).”

	Regarding claim 9, Bae further discloses that “The method of claim 1, further comprising(Bae, in at least [0013]: … when the battery is being fully charged, wireless power transfer is stopped, wherein it is very obvious that charging is still required before the battery is gully charged and it is very obvious that charging cannot be performed and needs to be stopped if there is no wireless device to be charged).”

Regarding claim 11, Bae further discloses that “The method of laim 1, wherein the wireless docking station (Bae, in at least Fig. 3A and [0067]: … a wireless power transfer system according to an embodiment may include a power transfer unit 1000… The transfer-side controller 103 may include a sensing unit for sensing impedance, voltage, and current information, and a wireless communication unit, wherein the wireless power system 1000 is construed as a multi-function smartdive since it can performs multiple functions such as communication, sensing impedance, controlling power transfer, etc.).”  Applicant is invited to further specify what an MFST is.

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11 above.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 11 above.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.

Claims 3-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 20180241223) and Das (US 20120182965) in view of Mach (US 20160336807).

Regarding claim 3, Bae and Das disclose that the features of claim 1, but do not disclose that The method of claim 1, further comprising
Mach teaches that “The method of claim 1, further comprising (Mach, Fig. 2 and [0101-0107]: first charging mode 350, and second charging mode (380) when initial digital pings do not engage secondary unit (340), wherein the first ping supports the wireless interface and the device is to be charged).” It is noted that “if” is a conditional clause and there is another clause “else”. Thus, “else’ clause does not nothing is another condition that needs not to be addressed. It is suggested that “if” be changed to “in response to”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mach’s teaching in the method of Bae and Das so that the wireless device can be charged according to a proper charging mode based on the kind of wireless interface capability and/or customer contract.

Regarding claim 4, Mach further teaches that “The method of claim 3, further comprising(Mach, in at least Fig. 2 and [0103-0107]: transfers power according to WPC standard in response to the first ping satisfying the wireless interface, and transfer power according to PMA higher power standard is response to the second ping satisfying the wireless interface).”

Regarding claim 5, Mach further teaches that “The method of claim 4, further comprising(Mach, in at least Fig. 2 and [0103-0107]: transfers power according to WPC standard in response to the first ping satisfying the wireless interface, and transfer power according to PMA higher power standard is response to the second ping satisfying the wireless interface, wherein PMA charging is paused until another wireless interface is detected, which is the second ping).”

Regarding claim 6, Mach further teaches that “The method of claim 3, further comprising (Mach, in at least Fig. 2 and [0103-0107]: transfers power according to WPC standard in response to the first ping satisfying the wireless interface, and transfer power according to PMA higher power standard is response to the second ping satisfying the wireless interface).”

Regarding claim 7, Das further teaches that “The method of claim 4, wherein the wireless docking station (Das, in at least Fig. 3: antennas, wherein having more than one antenna is notoriously well known in the art).”

Regarding claim 8, Mach further teaches that “The method of claim 1, wherein the first charging mode supports charging with limited power, and wherein the second charging mode supports charging with normal power  (Mach, in at least Fig. 2 and [0103-0107]: WPC and PMA modes).”

Regarding claim 16, Mach further teaches that “The method of claim 2, further comprising: If any wireless charging device that supports the wireless charging interface and any wireless communication device that supports the wireless communication interface has been found, charging, by the wireless docking station, according to a first charging mode; and If any wireless charging device that supports the wireless charging interface and no wireless communication device that supports the wireless communication interface has been found, charging, by the wireless docking station, according to a second charging mode (Mach, in at least Fig. 2 and [0103-0107]: transfers power according to WPC standard in response to the first ping satisfying the wireless interface, and transfer power according to PMA higher power standard is response to the second ping satisfying the wireless interface).”

Regarding claim 17, Bae further discloses that “The method of claim 5, wherein the wireless docking station is connected to more than one antenna that is configured to support the searching for any wireless communication device that supports the wireless communication interface (Bae, in at least Fig. 7: both PTU and PRU have antennas).”

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 17 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 20180241223) and Das (US 20120182965) in view of Niessen (US 20170061142).

Regarding claim 10, Bae and Das disclose that the features of claim 1, but do not disclose that The method of claim 1, wherein the wireless communication interface 
Niessen teaches that “The method of claim 1, wherein the wireless communication interface (Niessen, in at least [0026]: NFC device 108, Qi standard developed Wireless Power Consortium WPC).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Niessen’s teaching in the method of Bae and Das so that the wireless device can be charged according to a proper charging mode based on the kind of wireless interface capability/standard and/or industrial wireless charging standards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648